
























CANADIAN PACIFIC
U.S. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN















































--------------------------------------------------------------------------------




TABLE OF CONTENTS
INTRODUCTION    1-1
1.01    Establishment and Name of Plan.    1-1
1.02    Intent and Status of Plan.    1-1
1.03    Purpose.    1-1
DEFINITIONS    2-1
ELIGIBILITY AND PARTICIPATION    3-1
3.01    Participation.    3-1
3.02    Termination of Participation.    3-1
ACCOUNTS    4-1
4.01    Account.    4-1
4.02    Company Contributions.    4-1
4.03    Investment Credits.    4-1
4.04    Status of Invested Accounts.    4-2
4.05    Vesting of Accounts.    4-2
DISTRIBUTION OF DEFERRED COMPENSATION BENEFITS    5-1
5.01     General.    5-1
5.02     Default Distributions.    5-1
5.03     Form of Distribution Election.    5-1
5.04     Time of Distribution.    5-2
5.05     Change of Time and Form of Distribution.    5-2
5.06    Payments After Participant’s Death.    5-2
5.07    Designation of Beneficiaries.    5-3
5.08    Required Delay in Payment to Key Employees.    5-3
FINANCING AND UNFUNDED STATUS    6-1
6.01    Costs Borne by the Participating Companies.    6-1
6.02    Source of Benefit Payments and Medium of Financing the Plan.    6-1
6.03    Unfunded Status.    6-1
ADMINISTRATION    7-1
7.01    General Administration.    7-1
7.02    Committee Procedures.    7-1
7.03    Facility of Payment.    7-1
7.04    Indemnification of Committee Members.    7-1
7.05    Claims Procedure.    7-2
PARTICIPATING COMPANY PARTICIPATION    8-1
8.01    Adoption of Plan.    8-1
8.02    Participating Company Accounting.    8-1
8.03    Withdrawal from the Plan by Participating Company.    8-1



--------------------------------------------------------------------------------




AMENDMENT AND TERMINATION OF PLAN    9-1
9.01    Power to Amend.    9-1
9.02    Power to Terminate.    9-1
9.03    No Liability for Plan Amendment or Termination.    9-2
GENERAL PROVISIONS    10-1
10.01    Limitation of Rights.    10-1
10.02    No Assignment or Alienation of Benefits.    10-1
10.03    Successors.    10-1
10.04    Governing Law.    10-1
10.05    Headings.    10-2
10.06    Gender and Number.    10-2
10.07    Severability of Provisions.    10-2









--------------------------------------------------------------------------------




ARTICLE 1


INTRODUCTION
1.01
Establishment and Name of Plan.

The Soo Line Railroad Company (the “Company”) hereby establishes, as of the
Effective Date, an unfunded, deferred compensation plan for a select group of
management or highly compensated employees of any Participating Company,
entitled the “Canadian Pacific U.S. Supplemental Executive Retirement Plan.”
1.02
Intent and Status of Plan.

The Plan is intended to be an unfunded plan maintained by the Company primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees (and intended to be within the
exemptions therefore in, without limitation, sections 201(2), 301(a)(3) and
401(a)(1) of ERISA and section 2520.104-23 of the U.S. Department of Labor
Regulations). The Plan is intended to be “unfunded” for purposes of both ERISA
and the Code. The Plan is not intended to be a qualified plan under section
401(a) of the Code; rather, the Plan is intended to be a “nonqualified” plan.
1.03
Purpose.

The purpose of this Plan is to provide a select group of management or highly
compensated employees of the Participating Companies with supplemental benefits
that cannot be paid to such employees from the qualified plans that are
sponsored by the Company or any Participating Company on account of certain
Internal Revenue Code limitations.



- 1

--------------------------------------------------------------------------------




ARTICLE 2


DEFINITIONS
Each following word, term and phrase shall have the following respective
meanings whenever such word, term or phrase is capitalized and used in any
Article of this Plan unless the context clearly indicates otherwise:
2.01
“Account” or “Participant’s Account” means the separate book reserve account
established by the Participating Company pursuant to Article 4 of this Plan for
each Participant to which shall be credited (added) the Participant’s share of
any Company Contributions and from which any distributions, any withdrawals due
to an Unforeseeable Emergency, and any forfeitures shall be subtracted; and
which shall be adjusted for the hypothetical earnings thereon as described in
Section 4.03 hereof. All amounts (including investments, any assets represented
thereby and hypothetical earnings) which are credited to such Account are
credited solely for computation purposes and are at all times assets of the
Participating Company and subject to the claims of the Participating Company’s
general creditors. A Participant’s Account shall be utilized solely as a device
for the determination and measurement of the amounts (subject to vesting
provisions in this Plan) to be paid as deferred compensation benefits to the
Participant or his beneficiary pursuant to the Plan. Any Employee or Participant
shall not have at any time any interest in or to such Account or in any
investment or asset thereof. A Participant’s Account shall not constitute or be
treated as a trust or trust fund of any kind.

2.02
“Annual Installment Method” means a distribution of a Participant’s Account in
annual installments over a stated number of years (5, 10 or 15) with each
installment paid in January as soon as practicable after year-end. The amount of
the installment payable following any given year-end shall be determined by
valuing the Participant’s Account as of the close of business on the last
business day of the year and then multiplying that value by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments. (For example, for an Annual Installment Method of 10 years,
the first payment will be 1/10 of the Account, the following year, 1/9 of the
Account, etc.). The Plan will limit Annual Installments to periods of 5, 10 or
15 years as selected by the Participant.

2.03
“Basic Compensation” means the portion of a Participant’s compensation that is
considered the regular compensation paid at agreed upon intervals to the
Participant for services rendered and is not intended to include expense
reimbursements, fringe benefits or Bonus Compensation.

2.04
“Board” means the Board of Directors of the Company.

2.05
“Bonus Compensation” means the portion of a Participant’s compensation that is
paid in the form of an annual performance bonus.

2.06
“Code” means the Internal Revenue Code of 1986, as amended from time to time.


- 1

--------------------------------------------------------------------------------




2.07
“Committee” means the Committee appointed by the Board to administer the Plan
pursuant to Article 7 hereof. If no such Committee has been appointed, then the
term Committee shall mean the Board.

2.08
“Company” means the Soo Line Railroad Company, a Minnesota corporation and any
business organization or company into which the Soo Line Railroad Company may be
merged or consolidated or by which it may be succeeded.

2.09
“Company Contributions” means the amount contributed by the Company to be
allocated to the Participant’s Account under the terms of Article 4 herein.

2.10
“Disability” means “Disability as described in Code Section 409A and the
regulations thereunder. A Participant shall be considered disabled if the
Participant:

(a)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months;

(b)
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Participating Companies; or

(c)
is determined to be totally disabled by the Social Security Administration.

Whether or not a Participant has a Disability shall be determined, solely and
exclusively, by the Committee.
2.11
“Distribution Date” means the January of the year following the earliest of the
date the Participant incurs a Separation from Service, the date the Participant
dies, becomes Disabled, or such other fixed date as may be elected by the
Participant with respect to a Compensation Deferral Period.

2.12
“Effective Date” means January 1, 2013, the date the Plan was established.

2.13
“Employee” means a person, other than an independent contractor, who is
receiving remuneration from a Participating Company for services rendered to, or
labor performed for, the Participating Company (or who would be receiving such
remuneration except for an authorized leave of absence).

2.14
“Employer” for purposes of determining a Key Employee under Section 2.19 the
term Employer shall refer to Canadian Pacific Railway Limited, a publicly held
company trading on the Toronto Stock Exchange and the New York Stock Exchange.

2.15
“Entry Date” means the Effective Date of the Plan, the first day of the month
coincident with or following the date an employee is first eligible to
participate in the Plan, and January 1 of each subsequent year.


- 2

--------------------------------------------------------------------------------




2.16
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

2.17
“Identification Date” means for any Plan Year, the last day of the preceding
Plan Year.

2.18
“Identification Period” means the one (1) year period beginning on the January
1st following the most recent Identification Date and ending on the next
following Identification Date.

2.19
“Key Employee” means, as of any Identification Date, any Employee or former
Employee (including a deceased former Employee) who, at any time during the
Identification Period: (i) has annual Compensation exceeding $130,000 (as
adjusted under Code Section 416(i)(1)(A)) and is an officer of the Employer;
(ii) is a more than five (5%) percent owner of the Employer; or (iii) is a more
than one (1%) percent owner of the Employer and has annual Compensation
exceeding $150,000.

2.20
“Participant” means an eligible Employee participating in the Plan pursuant to
the provisions of Article 3 hereof.    

2.21
“Participating Company” means the Company and any subsidiary or affiliate of the
Company which adopts the Plan with the Company’s consent as described in
Section 8.01.

2.22
“Plan” means this Canadian Pacific U.S. Supplemental Executive Retirement Plan,
as established and set forth herein (together with any and all supplements
hereto), and as amended from time to time.

2.23
“Plan Year” means the period beginning on the Effective Date and ending on
December 31, 2013 (the initial Plan Year), and the twelve (12) consecutive month
period being on each January 1 and ending on each following December 31
thereafter (the calendar year).

2.24
“Qualified Plan” means the Canadian Pacific U.S. Salaried Retirement Income
Plan.

2.25
“Separation from Service” means for any Participant the occurrence of any one of
the following events:

(a)    The Participant is discharged by the Company;
(b)
The Participant voluntarily terminates employment (including a Participant’s
retirement) with the Company; or

(c)    The Participant dies while employed with the Company.
A Separation from Service does not occur if the Participant is on military
leave, sick leave or other bona fide leave of absence if the period of leave
does not exceed six (6) months or such longer period during which the
Participant’s right to reemployment is provided by statute or contract. If the
period of leave exceeds six (6) months and the Participant’s right to
reemployment is not provided either by statute or contract, a Separation from
Service will be deemed to have occurred on the first day following the six (6)
month period if the

- 3

--------------------------------------------------------------------------------




Company has determined that the Employee will not be reemployed. If the period
of leave is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, where the impairment causes the
Participant to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a twenty-nine
(29) month period of absence may be substituted for the six (6) month period.
Whether a Separation from Service has occurred is based on whether the facts and
circumstances indicate that the Company and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an Employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an Employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Company if the Participant has been providing services to the
Company for less than thirty-six (36) months).
If a Participant provides services both as an Employee and as a member of the
Board, the services provided as a director are not taken into account in
determining whether the Participant has incurred a Separation from Service as
an Employee for purposes of this Plan, unless this Plan is aggregated under Code
Section 409A with any plan in which the Participant participates as a director.
All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and
the regulations promulgated thereunder.
2.26
“Valuation Date” means each business day, or such other dates as the Committee,
in its discretion, may designate.

2.27
“Vested” means a non forfeitable right to receive benefits.




- 4

--------------------------------------------------------------------------------




ARTICLE 3


ELIGIBILITY AND PARTICIPATION
3.01
Participation.

The eligible group of Employees shall be those Employees who are officers of the
Company and covered by the Qualified Plan as defined in Section 2.24, and who
determined by the Committee to be eligible for participation as indicated in
Appendix A, which shall be attached to and made a part of the Plan as set forth
herein and which may be amended from time to time by action of the Committee.
Each such eligible Employee shall become a Participant in the Plan as of the
Entry Date coincident with or immediately following the provided for by the
Committee.
3.02
Termination of Participation.

Participation in the Plan shall terminate when a Participant’s employment with
the Participating Companies terminates for any reason or upon the occurrence of
any other event which causes either the forfeiture of all benefits payable
hereunder or the commencement of payment of a benefit hereunder.



- 1

--------------------------------------------------------------------------------




ARTICLE 4


ACCOUNTS
4.01
Account.

The Participating Companies shall establish and maintain for each Participant or
former Participant under the Plan a book reserve account (the Account as defined
in Section 2.01 hereof) for the purpose of determining future supplemental
compensation payable to the Participant. The determination of the amounts in
such Account shall be governed by the provisions of this Article 4.
4.02
Company Contributions

For 2013 and all years thereafter, unless otherwise modified by the Board of
Directors, the amount of the Company Contribution made by the Participating
Company on behalf each the Eligible Employee listed in Appendix A shall be equal
six percent (6%) of Basic Compensation and six percent (6%) of Bonus
Compensation that is paid during the calendar year. This amount shall be
determined at the end of the Plan Year and allocated to the Participants Account
in the first calendar quarter of the subsequent Plan Year.
Establishing the rate of the Company Contribution shall always be subject to the
authority of the Board of Directors, but the Committee may be authorized to
establish rates of Company Contributions by the Board.
4.03
Investment Credits.

At the time a Participant first becomes a Participant, the Committee shall
determine the appropriate investment funds in which the Participant’s Account
balance shall be deemed to be invested for purposes of adjusting such Account
balance to reflect income, gains, losses and expenses in accordance with this
Article 4.
As of each Valuation Date, each Participant’s Account will be credited with
income and gains and charged with losses, expenses and distributions equal to
the amount by which the Account would have been credited or charged since the
prior Valuation Date (in the manner described below) had the Participant’s
Account been invested in the investment funds (as defined below) selected by the
Committee. The adjustments made as of each Valuation Date to the Participant’s
Account shall be made in any equitable, uniform and nondiscriminatory manner as
the Committee, in its sole discretion, may direct, provided that such method is
selected for the purpose of recognizing the timing of contributions,
withdrawals, distributions, forfeitures or other temporal events affecting the
account values. Annual contributions to a Participant’s Account determined in
accordance with Section 4.02 shall generally be credited as of the date that the
Company makes profit sharing contributions to the Qualified Plan for the purpose
of determining investment gains or losses under this Section 4.03.

- 1

--------------------------------------------------------------------------------




The “investment funds” shall consist of those target date funds designated by
the Committee for the Company’s Qualified Plan for Participant’s investment
elections, or similar funds as the Committee may designate. Initially, the
Committee shall designate the age appropriate target date fund for each
Participant, based upon that Participant’s age at the end of the prior Plan
Year.
The Committee may, in its sole discretion, designate additional investment funds
or terminate existing investment funds. A Participant’s account shall continue
to be adjusted under this Section 4.03 until completely distributed in
accordance with the Participant’s election.
4.04
Status of Invested Accounts.

Title to and beneficiary ownership of any assets, whether cash or investments,
which the Participating Company may earmark to pay the contingent deferred
compensation hereunder, shall at all times remain in the Participating Company,
and any Employee, Participant or designated beneficiary or beneficiaries of an
Employee or Participant shall not have any property interest whatsoever in any
specific assets of the Participating Company as further provided in Article 6
hereof.
4.05
Vesting of Accounts.

(a)
The Participant shall vest in his or her Account in accordance with the
following schedule:

A Participant with less than 3 Years of Vesting Service as determined under the
terms of the Participating Company’s Qualified Plan shall be zero percent (0%)
vested. A Participant with 3 or more Years of Vesting Service shall be one
hundred percent (100%) vested.
Vesting in this Plan shall correspond to the Participant’s vesting in his/her
corresponding Qualified Plan account.
(b)
In correspondence with the provisions Article IX of the Qualified Plan the
Participant’s Account shall be fully vested if the event of the Participant’s
death, Disability or attainment of normal retirement age (as defined by the
Qualified Plan).

(c)
The portion of a Participant’s Account that is not vested shall be forfeited on
the day the Participant’s employment with the Participating Companies
terminates.




- 2

--------------------------------------------------------------------------------




ARTICLE 5


DISTRIBUTION OF DEFERRED COMPENSATION BENEFITS
5.01
General.

Except as otherwise expressly provided in this Plan, no withdrawal or payment
shall be made from a Participant’s Account except following the earliest to
occur of the Participant’s death, or Separation from Service with the
Participating Companies. Payments shall be made in accordance with Section 5.02
unless the Participant has filed an election requesting an alternative
distribution type pursuant to Section 5.03 and an alternative distribution time
pursuant to Section 5.04. The portion, if any, of a Participant’s Account that
is not vested as of the date of the Participant’s Separation from Service shall
not be distributed to the Participant and shall be forfeited as described in
Section 4.05(b). All payments shall be made in cash.
5.02
Default Distributions.

If a Participant terminates service with one of the Participating Companies for
any of the following reasons:
•
Disability

•
Death

•
Separation from Service

The Participant’s Account shall be paid to the Participant pursuant to the
Participant’s election regarding payment under Section 5.03 and the Time of
Distribution under Section 5.04. However, if the Participant has not delivered
a valid distribution election to the Company his distribution shall be paid in
the form of a lump sum distribution at the time provided for in Section 5.04.
5.03
Form of Distribution Election.

(a)
A Participant shall be permitted, in accordance with such rules as the Committee
may establish from time to time, to elect a time of distribution that is
different from the default provisions set forth in Section 5.02 and may revoke
his or her distribution election or file a new distribution election with
respect to subsequent Compensation Deferral Periods (or as permitted by Section
5.05 of the Plan) with the Committee at any time, subject to paragraph (b)
below. The form of distribution may consist of a lump sum or an Annual
Installment Method with installment periods of 5, 10 or 15 years as elected by
the Participant.

(b)
In the case of a Participant making an election to defer Compensation, or Excess
Contributions for the first time, a distribution election filed at the same time
as the eligible Employee’s initial deferral election shall be given effect even
if the Participant terminates employment within 12 months of the filing. A
distribution election filed with


- 1

--------------------------------------------------------------------------------




the Committee at the same time as the Participant’s initial deferral election
shall be irrevocable for 12 months.
(c)
If the Participant fails to make an election as to the time and date of his
distribution he shall be paid in the form of a lump-sum distribution of his
entire Account on his Distribution Date.

5.04
Time of Distribution.

The time of distribution shall be soon as administratively possible, but not
later than ninety (90) days (with the payment date selected by the Company in
its sole discretion), following the Distribution Date. The Distribution Date
shall apply to all amounts payable to the Participant under the Plan.
The Company on behalf of the Participating Company or Companies shall distribute
benefits on the Distribution Date elected by the Participant.
5.05
Change of Time and Form of Distribution.

In accordance with Sections 5.03 or 5.04; the Participant shall make an election
governing the timing and form of distributions relative to amounts contributed
to his Account prior to each Plan Year. Any election by the Participant to
change the timing and form of any payment anticipated under terms of the initial
election shall not take effect until at least 12 months after the date the
changed election is made. Except with respect to election changes involving the
time and form of distribution in the event of death or Disability any election
by the Participant to change the timing and form of payment under the Plan must
defer the time of payment for a period of not less than five (5) years from the
date such payment would have been made prior to the election to change. Further,
any election by the Participant to change the timing of a payment from the Plan
from one fixed date to another fixed date, such election must be made at least
twelve (12) months prior to the date of the first scheduled payment under the
distribution election prior to change.
Additionally, these restrictions are such that the Participant shall not be
permitted to:
(a)
accelerate the timing of a distribution; or

(b)
convert an election to receive a distribution in the form of installments to an
election to receive the distribution in the form of a single lump sum.

5.06
Payments After Participant’s Death.

If the Participant dies before his benefit under the Plan has been distributed
to him, then the deferred compensation benefits otherwise payable with respect
to such Participant under the Plan shall be paid in a single lump sum to the
beneficiary or beneficiaries designated by the Participant as soon as
administratively possible, but not later than ninety (90) days (with the payment
date selected by the Company in its sole discretion), following the
Participant’s death.

- 2

--------------------------------------------------------------------------------




5.07
Designation of Beneficiaries.

The Participant may designate in writing (on a form provided by the Committee
and delivered to the Committee before his death) primary and contingent
beneficiaries to receive any deferred compensation benefit payments which may be
payable hereunder following the Participant’s death and the proportions in which
such beneficiaries are to receive such payments. The Participant may change such
designation from time to time, and the last written designation delivered to the
Committee prior to the Participant’s death will control. If the Participant
fails to specifically designate such a beneficiary, or if no designated
beneficiary survives the Participant, or if all designated beneficiaries who
survive the Participant die before all payments are made, then the remaining
payments shall be made to the Participant’s surviving spouse if such spouse is
then living; if such spouse is not living, then to the executors or
administrators of the estate of the Participant. The Committee may determine the
identity of such persons and shall incur no responsibility by reason of the
payment of such interest in accordance with any such determination made in good
faith.
5.08
Required Delay in Payment to Key Employees.

If required under Code Section 409A (for example, the Company issues common
stock publicly traded on an established securities market), a distribution made
because of Separation from Service to a Participant who is a Key Employee as of
the date of his Separation from Service shall not occur before the date which is
six months after the Separation of Service.
For this purpose, a Participant who is a Key Employee on an Identification Date
shall be treated as a Key Employee for the twelve-month period beginning on the
January 1 immediately following such Identification Date. The Company may
designate another date for commencement of this twelve-month period, provided
that such date must follow the Identification Date and occur no later than the
first day of the fourth month thereafter, provided that such designation is made
in accordance with the regulations promulgated under Code Section 409A and is
the same for all nonqualified deferred compensation plans of the Participating
Companies.
The Company may elect to apply an alternative method to identify Participants
who will be treated as Key Employees for purposes of the six-month delay in
distributions if the method satisfies each of the following requirements: (i)
the alternative method is reasonably designed to include all Key Employees; (ii)
the alternative method is an objectively determinable standard providing no
direct or indirect election to any Participant regarding its application; and
(iii) the alternative method results in either all Key Employees or no more than
200 Key Employees being identified in the class as of any date. Use of an
alternative method that satisfies these requirements will not be treated as a
change in the time and form of payment for purposes of Section 1.409A-2(b) of
the Treasury Regulations.
The six-month delay provided for in this Section 5.08 does not apply to payments
made to an alternate payee pursuant to a domestic relations order described in
Code Section 414(p) or to payments that occur after the death of the
Participant.

- 3

--------------------------------------------------------------------------------




ARTICLE 6


FINANCING AND UNFUNDED STATUS
6.01
Costs Borne by the Participating Companies.

The costs of administration of the Plan shall be borne by the Participating
Companies. However, the Committee may elect in its discretion to charge some or
all of the Plan costs to the Accounts of the Participants.
6.02
Source of Benefit Payments and Medium of Financing the Plan.

Benefits payable under the Plan to any Participant shall be paid directly by the
Participating Company which employs the Participant. The Participating Company
shall not be required to fund or otherwise segregate assets to be used for
payment of benefits under the Plan. While the Participating Company may, in the
discretion of the Committee, make investments in the funds designated by the
Committee as investment funds in amounts equal or unequal to Participants’
Accounts hereunder, the Participating Company shall not be under any obligation
to make such investments and any such investment shall remain an asset of the
Participating Company subject to the claims of its general creditors.
Notwithstanding the foregoing, the Participating Company, in the discretion of
the Committee, may maintain one or more grantor trusts (“trust”) to hold assets
to be used for payment of benefits under the Plan. The assets of the trust with
respect to benefits payable to the employees of each Participating Company shall
remain the assets of such Participating Company subject to the claims of its
general creditors. Any payments by a trust of benefits provided to a Participant
under the Plan shall be considered payment by the Participating Company and
shall discharge the Participating Company of any further liability under the
Plan for such payments.
6.03
Unfunded Status.

This Plan is intended to be unfunded for purposes of both ERISA and the Code.



- 1

--------------------------------------------------------------------------------




ARTICLE 7


ADMINISTRATION
7.01
General Administration.

The Board may appoint a Committee consisting of not less than three (3) persons
to administer the Plan. If the Board does not appoint a Committee, the Board
shall administer the Plan and all references to the Committee shall mean the
Board. Any member of the Committee may at any time be removed, with or without
cause, and his successor appointed by the Chief Executive Officer of the
Company, and any vacancy caused by death, resignation or other reason shall be
filled by the Chief Executive Officer of the Company. The Committee shall be the
plan administrator of the Plan and in general shall be responsible for the
management and administration of the Plan. The Committee shall have full power
to administer the Plan in all of its details (including establishing claims
procedures and other rules), subject to applicable requirements of law. No
member of the Committee who is an Employee of the Participating Companies shall
receive compensation for his services to the Plan. The Committee shall have such
duties and powers as may be necessary to discharge its duties under this Plan.
The fiscal records of the Plan shall be maintained on the basis of the Plan
Year.
7.02
Committee Procedures.

The Committee may act at a meeting or in writing without a meeting. The
Committee may adopt such by-laws and regulations as it deems desirable for the
conduct of its affairs. All decisions shall be made by majority vote. No member
of the Committee who is at any time a Participant in this Plan shall vote in a
decision of the Committee (whether in a meeting or by written action) made
specifically and uniquely with respect to such member of the Committee or
amount, payment, timing, form or other aspect of the benefits of such Committee
member under this Plan.
7.03
Facility of Payment.

Whenever, in the Committee’s opinion, a person entitled to receive any payment
of a benefit or installment thereof hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his financial affairs, the
Committee may direct payments to such person or to his legal representative or
to a relative or friend of such person for his benefit, or the Committee may
direct the payment for the benefit of such person in such manner as the
Committee considers advisable. Any payment of a benefit or installment thereof
in accordance with the provisions of this Section shall be a complete discharge
to the Committee and the Participating Companies of any liability for the making
of such payment under the provisions of the Plan.
7.04
Indemnification of Committee Members.


- 1

--------------------------------------------------------------------------------




The Participating Companies shall indemnify and hold harmless each member of the
Committee against any and all liability, claims, damages and expense (including
all expenses reasonably incurred in his defense in the event that the
Participating Companies fail to provide such defense upon his written request)
which the Committee member may incur while acting in good faith in the
administration of the Plan.
7.05
Claims Procedure.

The Committee shall make all determinations in its sole discretion as to the
right of any Participant to a benefit under the Plan. Any denial by the
Committee of a claim for benefits under the Plan by a claimant shall be stated
in writing by the Committee and delivered or mailed to the claimant within a
reasonable period of time but not later than ninety (90) days after the receipt
by the Committee of his claim, unless special circumstances require an extension
of time for processing the claim. If such an extension is required, written
notice thereof shall be provided to the claimant before the end of this ninety
(90) day period which shall indicate the special circumstances requiring the
extension and the date by which the Committee expects to render a decision. In
no event shall the extension exceed ninety (90) days from the end of the initial
ninety (90) day period.
If a claim for benefits under the Plan is wholly or partially denied, the
Committee shall notify the claimant of the denial of the claim in writing,
delivered in person or mailed by first class mail to the claimant’s last known
address. Such notice of denial shall contain:
(a)
the specific reason or reasons for denial of the claim;

(b)
a reference to the relevant Plan provisions upon which the denial is based;

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

(d)
an explanation of the Plan’s claim review procedure.

If no such notice is provided, and if the claim has not been granted within the
time specified above for approval of the claim, the claim shall be deemed denied
and subject to review as described below.
Any claimant or authorized representative of the claimant whose claims for
benefits under the Plan has been denied or deemed denied, in whole or in part,
may upon written notice delivered to the Committee request a review of such
denial of benefits. Such claimant shall have sixty (60) days from the date the
claim is deemed denied, or sixty (60 days from receipt of the notice denying the
claim, as the case may be, in which to request such a review. The claimant’s
notice must specify the relief requested and the reason the claimant believes
the denial should be reversed. In pursuing his appeal, the claimant will be
permitted to submit written comments, documents, records, or other relevant
information relating to his claim. In addition, the claimant will be provided,
upon receipt and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his claim.

- 2

--------------------------------------------------------------------------------




The Committee will conduct the review of any appeal. This review will take into
account all information submitted by the claimant regarding his claim,
regardless of whether or not such information was submitted or considered in the
initial decision. A decision regarding such review will be made within a
reasonable period of time but not later than sixty (60) days after receipt of
the claimant’s appeal, unless special circumstances require an extension of time
for processing the claim. If such an extension is required, written notice
thereof shall be provided to the claimant before the end of this sixty (60) day
period which shall indicate the special circumstances requiring the extension
and the date by which the Committee expects to render the final decision. In no
event shall the extension exceed sixty (60) days from the end of the initial
sixty (60) day period.
If the claimant’s appeal is denied in whole or in part, the claimant will
receive a written notification of the denial which will include (i) the specific
reasons for the denial, (ii) reference to the specific Plan provisions upon
which the denial was based, and (iii) a statement of the claimant’s right to
bring an action under ERISA. The interpretations, determinations, and decisions
of the Committee shall be final and binding upon all persons with respect to any
right, benefit and privilege hereunder, subject to the review procedures set
forth in this Section 7.05.
Notwithstanding the foregoing, any review of an appeal of a determination with
respect to a claimant’s Disability must meet the following standards: (1) the
review shall not afford deference to the initial adverse determination; (2) the
review shall be conducted by an appropriate person who is neither the party who
made the initial adverse benefit determination that is the subject of the appeal
nor a subordinate of such party; (3) the review shall provide for the
appropriate person to consult with health care professionals with appropriate
training and experience in the field of medicine involved in the medical
judgment in deciding the appeal of an adverse benefit determination that is
based in whole or in part on a medical judgment; (4) the review shall provide
that any health care professional engaged for purposes of making determinations
under clause (3) above shall be an individual was not an individual consulted in
the initial adverse benefit determination that is the subject of the appeal nor
a subordinate of such party; (5) the claimant shall have one-hundred eighty
(180) days to request a review of the initial adverse benefit determination; and
(6) the review shall provide for the identification of the medical or vocational
experts whose advice was obtained in connection with the claimant’s adverse
benefit determination, without regard to whether the advice was relied upon in
making the determination. Furthermore, the ninety (90) day period described in
these procedures regarding the time period during which the Committee will make
its initial decision regarding a claim shall be reduced to forty-five (45) days
in the case of a claim of the claimant’s Disability. This forty-five (45) day
period may be extended by thirty (30) days if the Committee determines the
extension is necessary due to circumstances outside the control of the Plan and
the claimant is notified prior to the end of the forty-five (45) day period. If
prior to the end of the thirty (30) day extension period, the Committee
determines that additional time is necessary, the period may be extended for a
second thirty (30) day period, provided the claimant is notified prior to the
end of the first thirty (30) day period, provided the claimant is notified prior
to the end of the first thirty (30) day extension period and such notice
specifies the circumstances requiring the extension and the date as of which the
Plan expects to render a decision. In addition,

- 3

--------------------------------------------------------------------------------




the sixty (60) day period described in these procedures regarding the time
period during which the Board will make its decision regarding a claimant’s
appeal shall be reduced to forty-five (45) days with respect to the appeal of
the denial of the claimant’s claim of Disability. The forty-five (45) day period
may be extended by an additional forty-five (45) days if the Board determines
the extension is necessary due to circumstances outside the control of the Plan,
and the claimant is notified prior to the end of the initial forty-five (45) day
period.





- 4

--------------------------------------------------------------------------------




ARTICLE 8


PARTICIPATING COMPANY PARTICIPATION
8.01
Adoption of Plan.

Any subsidiary or affiliate of the Company may, with the approval of the Company
and under such terms and conditions as the Committee may prescribe, adopt the
Plan by filing with the Company a resolution of its Board of Directors to that
effect. The Company may amend the Plan as necessary or desirable to reflect the
adoption of the Plan by an employer, provided however, that an adopting employer
shall not have the authority to amend or terminate the Plan under Article 9.
8.02
Participating Company Accounting.

If a trust is established pursuant to Section 6.02, the Committee shall maintain
a bookkeeping account in the name of each Participating Company which, pursuant
to rules established by the Committee, will reflect:
(a)
deposits made by that Participating Company to the trust;

(b)
income, losses, and appreciation or depreciation in the value of trust assets
resulting from investment of the trust to the extent such items are attributable
to such Participating Company’s deposits;

(c)
payments made from the trust to Participants employed or formerly employed by
that Participating Company (or to their beneficiaries) in the form of benefits
payable to them under the Plan, or to its creditors; and

(d)
any other amounts charged to that Participating Company’s account, including its
share of compensation and expenses.

8.03
Withdrawal from the Plan by Participating Company.

Any such Participating Company shall have the right, at any time, upon the
approval of and under such conditions as may be provided by the Committee, to
withdraw from the Plan by delivering to the Committee written notice of its
election to withdraw. Upon receipt of such notice by the Committee, the portion
of the deferral account of Participants and beneficiaries attributable to
amounts deferred while the Participants were Employees of such withdrawing
Participating Company, plus any net earnings, gains and losses on such amounts,
shall be segregated from the trust at the direction of the Committee in cash at
such time or times as the Committee, in its sole discretion, may deem to be in
the best interest of such Employees and their beneficiaries. To the extent the
amounts held in the trust for the benefit of such Participants and beneficiaries
are not sufficient to satisfy the Participating Company’s obligation to such
Participants and their beneficiaries accrued on account of their employment with
the Participating Company, the remaining amount necessary to satisfy such
obligation shall be an obligation of the Participating Company, and the Company
and

- 1

--------------------------------------------------------------------------------




the other Participating Companies shall have no further obligation to such
Participants and beneficiaries with respect to such amounts.
If as a result of a corporate transaction the withdrawing Participating Company
is no longer a member of the same controlled group of employers with the Company
as defined in Code Section 414(b) or 414(c), then after the Participant Accounts
of Employees of the withdrawing Participating Company are segregated, that
Participating Company may establish a separate plan, and it may maintain that
separate plan or terminate that plan consistent with Section 9.02.



- 2

--------------------------------------------------------------------------------




ARTICLE 9


AMENDMENT AND TERMINATION OF PLAN
9.01
Power to Amend.

The Plan may be amended by the Board at any time, but no such amendment or
modification shall deprive any current or former Participant or Beneficiary of
all or any portion of his Account which had accrued prior to the Amendment. Such
amendment shall be in writing and authorized by the Board. Notwithstanding the
foregoing, the Company may amend this Plan in any manner that it deems necessary
to comply with Code Section 409A or Department of the Treasury guidance
published with respect thereto.
9.02
Power to Terminate.

The Plan may be terminated by the Company under one of the following conditions:
(a)
The Company may terminate the Plan at its sole discretion, provided that:

(i)    All arrangements sponsored by the Company that would be aggregated with
this Plan under Section 1.409A-1(c)(2) of the regulations promulgated under Code
Section 409A are terminated with respect to all participants;
(ii)    No payments will be made, other than those otherwise payable under the
terms of the Plan absent a Plan termination, within twelve (12) months of the
termination of the Plan;
(iii)    All payments will be made within twenty-four (24) months of such
termination;
(iv)    The Company does not adopt a new arrangement that would be aggregated
with any terminated arrangement under Code Section 409A and the regulations
thereunder at any time within the three year period following the date of
termination of the Plan, and
(v)    The termination does not occur proximate to a downturn in the financial
health of the Company.
(b)
The Company, at its discretion, may terminate the Plan within twelve (12) months
of a corporate dissolution taxed under Code Section 331, or with the approval of
a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that amounts
deferred under the Plan are included in the gross income of Participants in the
latest of the following years (or, if earlier, the taxable year in which the
amount is actually or constructively received):

(i)    The calendar year in which the Plan termination occurs;
(ii)    The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

- 1

--------------------------------------------------------------------------------




(iii)    The first calendar year in which the payment is administratively
practicable.
(c)
The Company may amend the Plan to provide that termination of the Plan will
occur under such conditions and events as may be prescribed by the Secretary of
the Treasury in generally applicable guidance published in the Internal Revenue
Bulletin.

A Plan termination shall not reduce the amounts credited to the Account of any
Participant or the vesting of any Participant, determined as of the date of such
termination. Such termination shall be in writing and authorized by the Board.
9.03
No Liability for Plan Amendment or Termination.

Neither the Company, nor any officer, nor any Board member thereof shall have
any liability as a result of the amendment or termination of the Plan. Without
limiting the generality of the foregoing, the Company shall have no liability
for terminating the Plan notwithstanding the fact that a Participant may have
expected to have future allocations made on Participant’s behalf hereunder had
the Plan remained in effect.
 
ARTICLE 10


GENERAL PROVISIONS
10.01
Limitation of Rights.

Neither the establishment of this Plan nor any amendment thereof, nor the
payment of any benefits, will be construed as giving to any Employee,
Participant, beneficiary, or other person any legal or equitable right against
the Participating Companies, except as provided herein. Neither the
establishment of this Plan nor any amendment thereof, nor the payment of
benefits, nor any action taken with respect to this Plan shall confer upon any
person the right to be continued in the employment of the Participating
Companies or their subsidiaries or affiliates.
10.02
No Assignment or Alienation of Benefits.

Generally, the rights of a Participant, former Participant, beneficiary or any
other person to payment of benefits under this Plan shall not be assigned,
transferred, anticipated, conveyed, pledged or encumbered except by will or the
laws of descent or distribution; nor shall any such right be in any manner
subject to levy, attachment, execution, garnishment or any other seizure under
legal, equitable or other process for payment of any debts, judgments, alimony,
or separate maintenance, or reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise. Provided, however, that a
Participant shall have the right to designate in writing and in accordance with
the provisions of Section 5.07 hereof primary and contingent beneficiaries to
receive benefit payments subsequent to the death of the Participant.
Regardless of any other restrictions on assignment and alienation of benefits
found in this Section 10.02 the Plan Administrator shall comply with a valid
court ordered domestic relations order as provided for under §1.409A-3(j)(4) of
the Treasury Regulations. Furthermore, the Plan may accelerate the timing of
distributions from this Plan to comply with the terms of a valid domestic
relations order without regard to the restrictions on the timing of
distributions in Article V herein.
10.03
Successors.

The provisions of this Plan shall be binding upon and inure to the benefit of
the Participating Companies, their successors, and assigns, and each Participant
and his heirs, executors, administrators and legal representatives. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the assets of a Participating Company, and
successors of any such company or other business entity.
10.04
Governing Law.

The provisions of this Plan shall be interpreted and construed according to the
laws of the State of Minnesota to the extent not preempted by ERISA.
10.05
Headings.

The headings and subheadings of articles and sections are included solely for
convenience of reference, and if there be any conflict between such headings and
the text of the Plan, then the text of the Plan shall control.
10.06
Gender and Number.

Whenever any words are used herein in the masculine, feminine or neutral gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.
10.07
Severability of Provisions.

The provisions of this Plan are severable, and should any provision be ruled
illegal, unenforceable or void, all other provisions not so ruled shall remain
in full force and effect.




IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed for and
on behalf of the Company by its duly authorized officers on this the __6__ day
of December, 2013.
SOO LINE RAILROAD COMPANY


By: /s/ W. M. Tuttle


Title: VP-Corporate


By: /s/ Peter Edwards


Title: VP HR and IR


ATTEST:






________________________________
APPENDIX A
TO THE
CANADIAN PACIFIC U.S. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Pursuant to the provisions of the Canadian Pacific U.S. Supplemental Executive
Retirement Plan (the “Plan”), the following additional Classifications of
Employees of any Participating Company who are in a select group of management
or highly compensated employees, have been designated by the Board of Directors
as eligible to participate in the Plan on the following respective dates:


Classification
Date Designated Eligible to Participate
 
 

An Employee classified as a Level 43
Employee by the Company Effective Date of Plan




















































FIRST AMENDMENT
TO THE
CANADIAN PACIFIC U.S. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Pursuant to the authority provided in Section 9.01 of the Canadian Pacific U.S.
Supplemental Executive Retirement Plan, Board of Directors of Soo Line Railroad
Company hereby amends the Plan effective as of November 14, 2013 as follows:
1.
Section 2.03 of the Plan shall be deleted and replaced with the following
revised Section 2.03:

2.03
“Basic Compensation” means the portion of a Participant’s compensation that is
considered the regular compensation paid at agreed upon intervals to the
Participant for services rendered and is not intended to include expense
reimbursements, fringe benefits or Bonus Compensation.

Effective November 14, 2013, if an Employee transfers employment from Canadian
Pacific Railroad to a Participating Company herein and is determined to become
eligible to participate in this Plan as a result of such transfer, his or her
Basic Compensation shall include regular compensation received from Canadian
Pacific Railway paid within the Plan Year prior to the transfer at the sole
discretion of Employer.
2.
Section 2.05 of the Plan shall be deleted and replaced with the following
revised Section 2.05:

2.05
“Bonus Compensation” means the portion of a Participant’s compensation that is
paid in the form of an annual performance bonus.

Effective November 14, 2013, if an Employee transfers employment from Canadian
Pacific Railroad to a Participating Company herein and is determined to become
eligible to participate in this Plan as a result of such transfer, his or her
Bonus Compensation for the Plan Year of such transfer shall include the bonus
payment or portion thereof received from Canadian Pacific Railway prior to the
transfer at the discretion of the Employer.
3.
Appendix A to the Canadian Pacific U.S. Supplemental Executive Retirement Plan
shall be deleted and replaced with the attached Appendix A – as revised
effective January 1, 2014.



IN WITNESS WHEREOF, the Company has caused this First Amendment to the Canadian
Pacific U.S. Supplemental Executive Retirement Plan to be duly executed for and
on behalf of the Company by its duly authorized officers on this the _____ day
of _________, 2015.
SOO LINE RAILROAD COMPANY


By:     


Title:     




SECOND AMENDMENT
TO THE
CANADIAN PACIFIC U.S. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Pursuant to the authority provided in Section 9.01 of the Canadian Pacific U.S.
Supplemental Executive Retirement Plan, Board of Directors of Soo Line Railroad
Company hereby amends the Plan retroactively effective back to January 1, 2014
as follows:
Section 4.02 of the Plan shall be deleted and replaced with the following
revised Section 4.02:
4.02
Company Contributions



(a)
Executive Compensation Contribution

For 2014 and all years thereafter, unless otherwise modified by the Board of
Directors, the amount of the Executive Compensation Contribution made by the
Participating Company on behalf each the Eligible Employee listed in Appendix A
shall be equal six percent (6%) of Basic Compensation and six percent (6%) of
Bonus Compensation that is paid during the calendar year. This amount shall be
determined at the end of the Plan Year and allocated to the Participants Account
in the first calendar quarter of the subsequent Plan Year.
(b)
Excess Annual Retirement Contribution



A Participant’s Excess Annual Retirement Contribution amount for any Plan Year
commencing on or after the Effective Date shall be equal to (1) minus (2),
where:
(1)
is the amount that would have been credited to the Participant's Annual
Retirement Contribution Account under the Section 5.1 of Qualified Plan for such
Plan Year (exclusive of earnings) if the limitations imposed under Code Sections
401(a)(17) did not apply to the Participant; and

(2)
is the actual amount credited to the Participant's Annual Retirement
Contribution Account under Section 5.1 of the Qualified Plan for such Plan Year
(exclusive of earnings).

The Excess Annual Retirement Contribution amount shall be determined at the end
of the Plan Year and allocated to the Participants Account in the first calendar
quarter of the subsequent Plan Year.
Establishing the rate of all the Company Contributions under this Section 4.02
shall always be subject to the authority of the Board of Directors, but the
Committee may be authorized to establish rates of Company Contributions by the
Board.


IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Canadian
Pacific U.S. Supplemental Executive Retirement Plan to be duly executed for and
on behalf of the Company by its duly authorized officers on this the _____ day
of _________, 2015.
SOO LINE RAILROAD COMPANY


By:     


Title:     









- 2